United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-4322SD
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of South Dakota.
                                         *
Juvenile G.Z.,                           *      [PUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: May 12, 1998
                                Filed: May 21, 1998
                                 _____________

Before RICHARD S. ARNOLD, JOHN R. GIBSON, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

       The district court sentenced G.Z., a Native American juvenile, to probation and
ordered restitution payments after G.Z. pleaded guilty to burglarizing an occupied
dwelling. See 18 U.S.C. §§ 1153 & 5032 (1994); S.D. Codified Laws Ann. § 22-32-1
(1988). On appeal, G.Z. contends the district court improperly ordered full restitution
without examining G.Z.’s financial resources. See 18 U.S.C. § 3663(a) (Supp. II
1996). G.Z. does not dispute he pleaded guilty to a crime of violence, and in these
circumstances, restitution is mandatory, not discretionary. See id. § 3663A(a)-(c); see
also U.S. Sentencing Guidelines Manual § 4B1.2(a) (1997); United States v. Graham,
982 F.2d 315, 316 (8th Cir. 1992) (per curiam) (burglary of a dwelling is a crime of
violence for sentence enhancement purposes). Thus, the district court was compelled
to order full restitution without considering G.Z.’s economic circumstances. See 18
U.S.C. § 3664(f)(1)(A) (Supp. II 1996); United States v. Williams, 128 F.3d 1239,
1241 (8th Cir. 1997). Although G.Z.’s plea agreement recommended the district court
order restitution under § 3663, this section makes clear that discretionary restitution is
not available for crimes of violence and § 3663A applies to these offenses. The district
court applied the law correctly, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-